Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2020

                                        No. 04-20-00557-CR

                                   IN RE Christian GARRETT

                                  Original Mandamus Proceeding
Proceeding
Sitting: Patricia O. Alvarez, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice

        On November 18, 2020, relator filed a (1) motion for leave to proceed informa pauperis
and (2) a “notice of intent” to file a writ of habeas corpus for pretrial relief.

        The motion for leave to proceed informa pauperis is GRANTED. If relator desires to file
a writ of habeas corpus, he must do so no later than December 14, 2020. If the writ is not filed
by December 14, 2020, this original proceeding will be dismissed.

       It is so ORDERED on November 23, 2020.


                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court